Citation Nr: 0423008	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  03-24 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for right hip 
disability on a secondary basis.

2.  Entitlement to service connection for left hip disability 
on a secondary basis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel






INTRODUCTION

The veteran had active duty service from January 1955 to 
November 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Caroline.  

The Board notes that also on appeal was the issue of 
entitlement to an evaluation in excess of 30 percent for 
service-connected bilateral pes planus.  The veteran 
indicated, however, that he would be satisfied if the 
evaluation for this disability were increased to 50 percent.  
In an October 2003 rating decision, the RO granted a 50 
percent evaluation for bilateral pes planus, the maximum 
evaluation authorized for bilateral pes planus under the 
applicable schedular criteria.  That issue, therefore, is no 
longer on appeal.


REMAND

The veteran alleges that service connection is warranted for 
bilateral hip disability because it is secondary to his 
service-connected bilateral pes planus.  A private medical 
notation dated in May 2003 essentially expresses the 
physician's opinion that the veteran's bilateral hip 
disability has been aggravated by his bilateral pes planus.  
Although the opinion is supportive of the veteran's claim, 
the record does not reflect that the opinion was rendered 
after a complete review of the veteran's pertinent medical 
history, nor does the record identify the extent of increased 
disability resulting from the bilateral pes planus.  
Therefore, the opinion is not adequate for adjudication 
purposes and the veteran should be afforded an appropriate VA 
examination.  

The Board also notes that the RO has failed to provide the 
notice required under 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center, in Washington, D.C., 
for the following actions:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b), to include notice that he 
should submit any pertinent evidence in 
his possession.  

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unable to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

3.  When all indicated record development 
has been completed, the veteran should 
afford the veteran an examination by a 
physician with appropriate expertise to 
determine the nature and etiology of any 
currently present disability of either 
hip.  Any indicated studies should be 
performed.  The claims folder must be 
made available to and reviewed by the 
examiner.  Based upon the examination 
results and the claims folder review, the 
examiner should provide an opinion with 
respect to each currently present 
disorder of either hip as to whether it 
is at least as likely as not that the 
disorder was caused or chronically 
worsened by the veteran's service-
connected pes planus.  If the examiner is 
of the opinion that the disability was 
worsened by the service-connected pes 
planus, the examiner should attempt to 
identify the extent of disability due to 
aggravation.  The supporting rationale 
for all opinions expressed must also be 
provided.

4.  Then, the RO should review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinion are 
in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  In addition, the RO 
should undertake any other development it 
determines to be indicated.

5.  Then, the RO should readjudicate the 
claims based upon a de novo review of all 
pertinent evidence.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case and 
afforded the requisite opportunity to 
respond.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 


(CONTINUED ON NEXT PAGE)



Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




